Order filed, July 05, 2013.




                                         In The

                          Fourteenth Court of Appeals
                                     ____________

                                   NO. 14-13-00560-CV
                                     ____________

    ROWAN & SIBLINGS, INC. AND MAHER HUSSEINI AKA MAHER KHALIL
                           HUSSEINI, Appellant

                                           V.

                              TARA ENERGY, LLC, Appellee


                        On Appeal from the Co Civil Ct at Law No 3
                                   Harris County, Texas
                             Trial Court Cause No. 1017116


                                        ORDER

       The reporter’s record in this case was due June 28, 2013. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

       We order Laura Cutherell, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.
                                      PER CURIAM